Citation Nr: 0729841	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-44 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disability, to include as secondary to service-
connected post-traumatic stress disorder (PTSD), and if so, 
whether the claim should be granted.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2005, the veteran and his counselor at the Vet 
Center provided testimony at a hearing before a Decision 
Review Officer at the Manchester RO.  A transcript of the 
hearing is of record.

As a preliminary matter, the Board notes that although the 
Statement of the Case also addressed the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for hypertension, this issue was not 
addressed in the veteran's notice of disagreement or his VA 
Form 9.  The Board will limit its consideration accordingly.

The issue of entitlement to a rating in excess of 50 percent 
for PTSD is addressed in the remand that follows the order 
section of this decision.  


FINDINGS OF FACT

1.  A prior denial of the veteran's claim for entitlement to 
service connection for a heart disability was continued in an 
unappealed April 1989 rating decision.

2.  The evidence received since the Aprilr 1989 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for a heart disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. 273 (1996).

Analysis

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an unappealed rating decision dated in April 1989, a prior 
denial of entitlement to service connection or heart 
disability was continued because the evidence failed to 
demonstrate the presence of heart disability in service or to 
show that heart disability was manifested to a compensable 
degree within one year after the veteran's separation from 
active duty.  The subsequently received evidence includes 
evidence establishing the veteran's entitlement to service 
connection for PTSD and the transcript of the veteran's March 
2005 RO hearing at which the veteran alleged that his current 
heart condition was caused or aggravated by his service-
connected PTSD.  This evidence is not cumulative or redundant 
of the evidence previously of record and it is sufficiently 
probative to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and reopening of the claim is in order. 


ORDER

New and material evidence having been received, reopening of 
the veteran's claim for entitlement to service connection for 
a heart disability, to include as secondary to service-
connected PTSD, is granted.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2007), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the claim for a higher initial rating for 
PTSD, there is nothing in the record that satisfies the 
notification requirements of the VCAA.  The Board notes that 
the veteran was provided a VCAA notice letter in July 2004 
pertaining to his claim for entitlement to service connection 
for PTSD; however, he has not been provided notice with 
respect to his claim for a higher initial rating for his 
PTSD.  The record also reflects that he has not been provided 
the required notice with respect to the disability-rating or 
effective-date element of his claim for service connection 
for heart disability.

In addition, the veteran has repeatedly noted that he has 
undergone treatment at the Manchester Vet Center and in a 
July 2004 letter, his therapist noted that the veteran had 
received weekly treatment at the Vet Center since May 2004.  
As these counseling records are not associated with the 
claims folder, upon remand, they should be obtained.

The Board also notes that although a VA medical opinion 
concerning the etiology of the veteran's heart disability was 
obtained in September 2004, the physician did not address 
whether the veteran's heart disability is etiologically 
related to his PTSD.  Therefore, an additional medical 
opinion is required.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant, including any 
records of counseling of the veteran at 
the Manchester Vet Center.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the claims folder should be 
provided to the VA physician who provided 
the September 2004 opinion concerning the 
etiology of the veteran's heart 
disability.  The physician should be 
requested to provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's heart 
disability was caused or permanently 
worsened by his PTSD.  The rationale for 
the opinion must also be provided.  If 
the physician who provided the September 
2004 opinion is no longer available, the 
required opinion with supporting 
rationale should be obtained from another 
physician with appropriate expertise.  
Another examination of the veteran should 
only be performed if deemed necessary by 
the person preparing the opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  It should 
specifically consider whether a more 
current psychiatric examination is in 
order.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


